Citation Nr: 0213171	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, as 
being secondary to service-connected bilateral pes planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder, as being secondary to bilateral pes planus.

4.  Entitlement to service connection for brain damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 30 percent evaluation for 
bilateral pes planus, denied reopening the claims for service 
connection for a back disorder and bilateral knee disorder, 
both as being secondary to bilateral pes planus, and denied 
service connection for brain damage.

In September 2000, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by pronounced 
symptoms.  

2.  The Board denied service connection for low back and 
bilateral knee disorders in August 1991.  

3.  The veteran has brought forth competent evidence of a 
nexus between the veteran's current back and bilateral knee 
disorders and the veteran's service-connected bilateral pes 
planus, which must be considered in order to fairly decide 
the merits of the claim.  

4.  The current back disorder is not attributable to the 
service-connected bilateral pes planus.

5.  The current bilateral knee disorder is not attributable 
to the service-connected bilateral pes planus.

6.  Competent evidence of a current disability manifested by 
brain damage is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.321, 4.7, 4.71a, 
Diagnostic Code 5276 (2001).

2.  The August 1991 Board decision, denying service 
connection for low back and bilateral knee disorders, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

3.  Evidence submitted to reopen the claims of entitlement to 
service connection for low back and bilateral knee disorders 
is new and material, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  A back disorder is not proximately due to, the result of, 
or aggravated by bilateral pes planus.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).

5.  A bilateral knee disorder is not proximately due to, the 
result of, or aggravated by bilateral pes planus.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. 439.

6.  Brain damage was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 2000 rating decision on appeal, 
the April 2000 statement of the case, the December 2000 
Hearing Officer's decision, and the January 2002 supplemental 
statement of the case, the RO informed the veteran of the 
evidence necessary to (1) establish a higher evaluation for 
bilateral pes planus; (2) reopen the previously denied claims 
for service connection for a back disorder and bilateral knee 
disorder, to include the evidence necessary to establish 
service connection for such disabilities; and (3) establish 
service connection for brain damage.  In the April 2000 
statement of the case and the January 2002 supplemental 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for an 
increased evaluation, for new and material evidence, and for 
service connection.

The Board is aware that the RO initially denied the veteran's 
claims for service connection for low back and bilateral knee 
disorders by stating that he had not submitted new and 
material evidence.  The RO subsequently determined that the 
veteran had submitted new and material evidence and reopened 
the claims and adjudicated them on the merits.  The Board 
agrees with the RO's determination, which will be addressed 
below, but notes that the veteran will not be prejudiced by 
the Board considering the claims on the merits.  The veteran 
has been informed of the evidence necessary to establish 
secondary service connection for the back and bilateral knee 
disorders in the December 2000 Hearing Officer's decision and 
the January 2002 supplemental statement of the case.

Additionally, in a December 2001 letter, the RO informed the 
veteran that the VCAA had been signed into law and explained 
what evidence he should submit for his claim for service 
connection for brain damage.  The RO told him that in order 
for service connection to be granted, he needed to submit 
evidence of an injury or disease in service (or that such 
injury or disease was made worse in service), evidence of a 
current disability, and evidence of a relationship between 
the current disability and the disease or injury in service.  
The RO offered to assist the veteran with obtaining evidence 
and gave him 60 days to respond to the letter.  The record 
reflects that the veteran did not respond to the letter.

The above-described determinations and December 2001 letter 
were mailed to the veteran and correspondence copies were 
mailed to the veteran's accredited representative, the 
Disabled American Veterans, and were not returned by the 
United States Postal Service as undeliverable.  Thus, the 
veteran and his representative are presumed to have received 
the notifications and the letter.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
feet, back, and knees from a private physician.  The record 
reflects that the RO requested the records from that 
physician, which records were received and associated with 
the claims file.  He noted he had seen a private physician 
one time in 1986, and there is a 1986 letter in the claims 
file from a private physician.  The RO obtained the VA 
treatment reports from the facility in Boise, Idaho, and 
associated them with the claims file.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his feet, back, knees, and brain damage 
symptoms that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The service medical records are silent for any reports or 
findings of dizziness.  At separation, clinical evaluations 
of the head and neurologic system were normal.

Service connection for bilateral pes planus was granted by 
means of a December 1952 rating decision and assigned a 
30 percent evaluation, effective June 3, 1952.

Private treatment records from December 1982 show that the 
veteran was hospitalized for dizziness.  The veteran reported 
having vertigo for the past three to four years.  The 
examiner stated that the veteran had an unremarkable 
neurological examination and added that he suspected the 
veteran had either benign positional vertigo or a peripheral 
labyrinthine problem.  He recommended a total work-up.  
Testing revealed continuous right beading nystagmus.  The 
final diagnosis entered was peripheral labyrinthine disease.

A December 1982 private treatment report shows that the 
veteran reported pain in his back when bending over.

An August 1989 private medical record shows that the veteran 
reported bilateral knee and back pain.  Following 
examination, Dr. Michael Phillips entered a diagnoses of 
scapulothoracic syndrome and "by history" mild to moderate 
degenerative disease of the knees.  He stated that he did not 
believe that surgical intervention was not needed for the 
back or his knees but were "definitely aggravated by his 
lower extremity condition."  

A March 1990 VA examination report shows that the veteran 
reported back and leg pain.  The examiner examined the 
veteran's knees and back and stated that the veteran's foot 
pain "may contribute" to his back condition.  However, he 
noted that the veteran walked in a symmetrical fashion, 
rather than leaning to one side or the other.  He concluded 
that the knee and hip pain were not related to the veteran's 
feet.  

In an April 1990 letter from Dr. Phillips, he attached a copy 
of his August 1989 treatment report and stated that "[i]t 
would appear" that the veteran's back and knee problems were 
"due to his service[-]connected injury."  In an August 1990 
letter from him, he stated that it was his orthopedic opinion 
that the veteran's complaints of low back pain and bilateral 
knee discomfort were the result of severe foot deformities.  

A June 1999 letter from a fellow serviceman indicates that he 
witnessed the veteran fall in service onto his back and 
shoulders.  He also stated that the veteran was exposed to 
"Menthol Bromide" on two occasions in service.

In a July 1999 letter from Dr. Joseph Petersen, he stated 
that he had treated the veteran for problems with his legs 
and back and that the veteran had a significant amount of 
disc degeneration at L4-L5 and L5-S1.  He stated the veteran 
had unequal leg lengths with the left leg being shorter than 
the right.  Dr. Petersen added that the unequal leg lengths 
had caused (1) an increase in degeneration of his back and 
(2) a loss of strength in his legs.  He reported that the 
veteran had been treated for traumatic quadriceps tendon 
ruptures of both knees.  Dr. Petersen stated, "He feels that 
his back problems caused problems with his muscles and nerves 
of his legs causing giving way of his legs."

A July 1999 VA examination report shows that the examiner had 
an opportunity to review the veteran's claims file.  
Examination of the veteran's feet revealed third degree pes 
planus on each side with the right foot at 20 degrees of 
external eversion.  The examiner stated that when the veteran 
sat down with his knees flexed, the left leg measured one-
half inch shorter than the right  The impression was 
bilateral third degree pes planus.  The examiner did an 
overall examination and stated that he was unable to diagnose 
damage from his 1950 or 1951 exposure to methyl bromide.  He 
added that he did not know how to establish this connection 
"if there is a connection."

A September 1999 VA examination report shows that the veteran 
underwent psychological testing.  The examiner noted that she 
had reviewed the veteran's claims file.  The veteran reported 
a memory dysfunction dating back to the time he entered 
college.  He stated that it had only gotten worse.  He 
reported that he was exposed to methyl bromide on at least 
one occasion in service, when he inhaled fumes.  The veteran 
stated that he believed that this exposure resulted in brain 
damage and loss of memory functioning.  The examiner stated 
that testing did not reveal any significant brain damage and 
stated that memory functioning, based upon testing, was 
"actually quite good."  She stated that tests sensitive to 
brain impairment yielded results within the normal range and 
concluded that there was no significant neurological damage 
identified.  

In a September 2000 letter, Dr. Keith Wayment stated that as 
a result of surgery that the veteran had undergone for his 
bilateral pes planus, his left leg was now one-half inch 
shorter than his right leg.  He added that a CT scan of the 
lumbar spine showed multiple level disc disease, as well as 
central stenosis.  Dr. Wayment noted that the veteran now 
complained of pain coming down both legs, which was 
consistent with lumbar disease with disc impingement.  He 
concluded, "I think there is a definite link between the 
surgery on his left leg and his chronic back pain now due to 
the fact that he walks at an off[-]center gait[,] which over 
the years has caused his back to become more out with chronic 
disc disease[,] as well as osteoarthritis."  He added that 
as a result of the above, the veteran was in pain in both 
legs on a continual basis and that it was his impression that 
these symptoms were related to the veteran's chronic problem 
with his left foot.

At the September 2000 RO hearing, the veteran testified that 
he had severe pain in his feet, even if he did not stand on 
them.  He described severe discomfort whenever he had to 
stand or walk.  The veteran testified that he believed he 
developed back pain and bilateral knee pain as a result of 
his service-connected bilateral pes planus.  As to his brain 
damage, the veteran stated that he was exposed to methyl 
bromide on at least two occasions in service, which he 
believed caused brain damage, to include memory loss.

In a September 2000 letter, a VA examiner stated that he had 
examined the veteran and found a severe deformity in both 
feet for years.  He stated that as a result of this, the 
veteran had a halting gait.  The examiner added that x-rays 
documented this deformity and severe arthritis in the low 
back.  He concluded that it was a reasonable physiologic 
conclusion that the deformity of the feet, which caused an 
abnormal gait, had caused or at least contributed in a 
"major way" to the arthritis in the back.  

A November 2000 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  He 
reported the veteran's relevant medical history.  The 
examiner stated that upon examination, there was thoracic and 
lumbar scoliosis.  He noted that the veteran had not been 
made aware of the "significant scoliosis," which he stated 
was "quite prominent."  He further noted that the left 
waist fold was higher than the right, which gave him a pelvic 
obliquity on the left.  The examiner stated that the veteran 
reported he was unable to walk on his toes, but that the 
veteran was able to walk on his heels.  He noted the veteran 
declined to do a deep knee bend.  As to examination of the 
veteran's feet, the examiner noted the veteran had a faint 
scar on the lateral aspect of his left foot.  He stated that 
while the veteran was in a supine position, he measured him 
from anterior superior to medial malleolus of both lower 
extremities and that he was unable to find any leg length 
inequality.  He stated that each lower extremity measured 103 
centimeters.  The examiner reported that x-rays of the feet 
revealed pes planus on the forefoot of the right foot and a 
triple arthrodesis of the left foot.  He noted that x-rays of 
the knees showed very mild degenerative joint disease.  He 
stated the following, in part:

It is documented today that the claimant 
does have a developmental pes planus.  
Apparently this became symptomatic 
particularly on the left foot when the 
claimant dropped a cylinder across his 
foot and as a result he came to a triple 
arthrodesis.  He has the normally 
expected residuals of that. . . .  The 
claimant does have a very mildly altered 
gait.  Quite honestly, I don't again 
measure a leg length difference.  After 
the claimant was released I did think 
about doing a leg length measuring x-
rays.  This could be done in the supine 
position where x-rays are taken at hips, 
knees and ankles.  A true leg length 
could be measured radiographically.  
Again, I am concerned that this is 
probably secondary to his scoliosis as 
i[s] his pelvic obliquity.  He does have 
lower back pathology of significance.  In 
all probability, this is not due to an 
abnormal gait.  This is a natural 
progression of a disease process.  Could 
an abnormal gait or leg  length 
inequality cause it [to]bring on back 
pain?  The answer is certainly.  However, 
his underlying bony pathology[,] that of 
a scoliosis, the developmental condition, 
[is] not service related[ and] is [in] 
all probability the cause of his 
degenerative disc disease in his lower 
back.  It is noted on plane films that 
the disc disease is primarily below the 
curve in the sharp segment of the 
compensatory curve, rather than being in 
the primary curve.  I think his back pain 
comes again from scoliosis.  I can not 
find any relationship of knee conditions 
to the developmental flatfeet made 
symptomatic and resulting in a left 
triple arthrodesis. . . . 

Again, it is my opinion that the claimant 
has a fairly unremarkable gait.  It does 
demonstrate some limitations the claimant 
experiences particularly on his 
unwillingness to walk on his toes.  An 
abnormal gait is expected from a triple 
arthrodesis.  Prolonged standing or 
walking could bring subjective pain 
complaints to the claimant's ankles, 
lower extremities and possibly even the 
back.  There are no abnormal callosities 
breakdown or unusual shoe wear.  There 
are no specific secondary skin or 
vascular changes.  The claimant has 
osteoarthritis of toes of both feet.  His 
posture is described above.  He does have 
hammertoes described above as 
degenerative changes.

A February 2001 private scanogram shows that the radiologist 
found that each lower extremity measured 105 centimeters in 
length from the level of the femoral head interiorly to the 
tibial plafonds.  The impression was lower extremities as 
described and "no evidence of le[g] length discrepancy."

A March 2001 private medical record shows that the veteran 
reported bilateral foot pain.  He stated that the pain in his 
foot was most significant over the heels of both feet.  Dr. 
Gilbert Crane noted that the veteran wore custom-made shoes 
bilaterally.  The veteran reported that he could not walk 
very much without his shoes.  He also reported back pain.  
Dr. Crane stated that the veteran had a loss of normal 
lordosis.  As to his feet, Dr. Crane stated that the veteran 
had marked collapse of both arches on both feet, which was 
more pronounced on the left.  He stated there were well-
healed old surgical scars and limited motion on the left side 
and a significant planovalgus deformity on the left foot.  
Dr. Crane reported the veteran had significant tenderness 
over the calcaneal tuberosity itself more on the left than on 
the right and mild hammertoe deformity throughout both feet.  
He stated that x-rays of both feet showed that the veteran 
had a significant height loss of the hindfoot of the left 
foot of approximately 13 millimeters.  He noted that the 
veteran had a prior leg length evaluation, which showed no 
leg length discrepancy.  Dr. Crane concluded that the 
veteran's discrepancy was in his hindfoot.  

A December 2001 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file and 
medical records.  The veteran reported back, knee, and 
bilateral foot pain.  The examiner stated that the veteran's 
gait seemed "pretty normal" with his corrective shoes.  He 
stated that examination of the feet revealed bilateral pes 
planus with the left side being worse than the right  The 
examiner noted that there was some flexibility with the right 
foot, but that the left foot was fixed.  He noted that when 
the veteran was sitting, the distance between the knee to the 
floor was one centimeter shorter on the left.  He reported 
findings pertaining to the back and knees.  The examiner 
entered impressions of bilateral pes planus with the left 
being greater than the right, lumbar degenerative joint 
disease with disc disease, and bilateral postoperative 
rupture quadriceps tendons, osteoarthritis bilaterally.  He 
stated that neither the knee problems nor the low back 
problems were secondary to the veteran's pes planus.

A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5276, bilateral, severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Bilateral, pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
50 percent evaluation for the service-connected bilateral pes 
planus.  Initially, the Board notes that the examinations 
conducted by VA examiners have not been thorough as to 
examination of the veteran's feet.  However, a March 2001 
private medical record shows that the veteran had marked 
collapse of both arches and significant tenderness of the 
calcaneal tuberosity.  Additionally, the veteran described 
severe pain at the September 2000 RO hearing.  The Board 
finds that based upon the findings in the March 2001 
examination report, the veteran's report of his symptoms at 
the September 2000 RO hearing, and resolving all reasonable 
doubt in favor of the veteran, that the evidence supports the 
grant of a 50 percent evaluation for bilateral pes planus.  
See id.

The Board notes that this is the highest evaluation for 
bilateral pes planus, and thus an evaluation in excess of 
50 percent for bilateral pes planus is not available.  
Additionally, in the April 2002 informal hearing 
presentation, the representative made arguments about the 
application of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, such case is not applicable to the veteran's claim 
since Diagnostic Code 5276 is not predicated on loss of range 
of motion of the foot.  See Johnson v. Brown, 9 Vet. App 7, 
11 (1996).

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


B.  New and material evidence and service connection

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claims for service connection for low back and bilateral 
knee disorders, as being secondary to the service-connected 
bilateral pes planus and adjudicated the claims on the 
merits.  While the Board agrees that new and material 
evidence has been presented, the issue of whether new and 
material evidence has been submitted to reopen a previously 
disallowed claim is a material issue that the Board must 
address regardless of what the RO determined.  Before the 
Board may reopen such a claim, there must be a finding that 
new and material evidence has been presented.  See 
38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In addition, 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002), requires that each decision of the Board include a 
"written statement of the Board's findings and conclusions, 
and the reasons and bases for those findings and conclusions, 
on all material issues of fact and law presented in the 
record."  As such, the Board will herein conduct a brief 
discussion of the reasons and bases for its conclusion that 
new and material evidence has been presented, thereby 
reopening the claims for service connection for low back and 
bilateral knee disorders.

At the time of the August 1991 denials of service connection 
for low back and bilateral knee disorders, the evidence of 
record consisted of evidence supporting the veteran's claim 
and evidence against the veteran's claims.  The Board gave 
more probative value to the evidence against the veteran's 
claims, and denied them.  In the current appeal, the veteran 
has brought forth competent evidence of a nexus between the 
current low back and bilateral knee disorders and the 
service-connected bilateral pes planus.  While positive 
evidence supporting the veteran's claim was of record at the 
time of the August 1991 Board decision, the new evidence 
provides more than one opinion supporting the veteran's 
claims, which bears directly and substantially upon the 
specific matters under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of a claims for service connection.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the Board finds that the additional 
evidence submitted since the August 1991 Board decision 
constitutes new and material evidence which is sufficient to 
reopen the claims for service connection for low back and 
bilateral knee disorders, and the claims are reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO adjudicated the claims on the merits 
in a December 2000 Hearing Officer's decision and a January 
2002 supplemental statement of the case.  As stated above, 
the veteran has been provided with the evidence necessary to 
substantiate his claims for secondary service connection on 
the merits.  Additionally, the veteran's arguments have been 
based on his asserting that he has low back and bilateral 
knee disorders which are related to his service-connected 
bilateral pes planus.  Thus, the veteran has been provided 
with the opportunity to argue these claims on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder, as 
being secondary to bilateral pes planus.  The reasons follow.

The evidence in favor of the veteran's claim are several 
medical opinions.  Specifically, in August 1989, April 1990, 
and August 1990, Dr. Phillips stated that there was a 
relationship between the veteran's low back and his bilateral 
pes planus.  Specifically, in August 1989, he stated that the 
veteran's back was "definitely aggravated by his lower 
extremity condition."  He essentially reiterated that 
finding in his April and August 1990 letters.  In a March 
1990 VA examination report, the examiner stated that the 
veteran's foot pain with disturbed gait "may contribute" to 
his back condition.  In a July 1999 letter, Dr. Petersen 
stated that the veteran's unequal leg lengths had caused an 
increase in degeneration of the back.  In a September 2000 
letter from Dr. Wayment, he stated that he thought there was 
a definite link between the surgery on his left foot and the 
chronic back pain.  In a September 2000 letter from a VA 
examiner, he stated that the veteran had severe deformities 
of both feet and that it was a reasonable physiological 
conclusion that the deformity in the veteran's feet caused an 
abnormal gait which contributed to the arthritis in the 
veteran's back.  The above-described opinions support the 
veteran's claim of secondary service connection.

The evidence against the veteran's claim are several medical 
opinions.  Specifically, in a November 2000 VA examination 
report, the examiner stated that the veteran's degenerative 
disc disease was not the result of the bilateral pes planus, 
but the lumbar scoliosis.  Also, in a December 2001 VA 
examination report, the examiner stated that the veteran's 
low back problems were not secondary to the bilateral pes 
planus.  

The Board is aware that there appears to be as many medical 
opinions that support the veteran's claim as there are 
against the claim, which may put the evidence in equipoise.  
However, the Board finds that the medical opinion provided in 
the November 2000 VA examination report is the most probative 
evidence of record for several reasons.  First, the examiner 
had an opportunity to review the veteran's claims file.  
Thus, those medical opinions that pre-date the November 2000 
examination were in the claims file.  This examiner made 
detailed findings as to the veteran's examination and, when 
he entered his opinion, he substantiated it with x-ray 
evidence.  Some of the examiners, who have stated that there 
is a relationship between the bilateral pes planus and the 
low back disorder, have based their opinions on the veteran 
having a leg length discrepancy.  Whether the veteran has a 
leg length discrepancy has been questioned by several 
examiners.  In the November 2000 examination report, the 
examiner based his opinion on medical principles and 
objective x-ray evidence.  He noted that the degenerative 
disc disease in the lumbar spine was below the curve in the 
sharp segment of the spine, as opposed to being in the 
primary curve.  The examiner acknowledged that the veteran's 
"fairly unremarkable" gait could bring on subjective pain, 
but was not the cause of the veteran's degenerative disc 
disease.  Instead, he found that the scoliosis had progressed 
causing the veteran increased pain in his lumbar spine.

Also substantiating the Board's determination that the 
preponderance of the evidence is against the finding that the 
low back disorder is secondary to the pes planus is the 
December 2001 examination report.  There, the examiner had an 
opportunity to review the claims file and the medical 
records.  Thus, he was able to see all the prior medical 
opinions that had been of record at the time of his 
examination of the veteran.  Although he made a conclusion 
that there was no relationship between the low back and the 
veteran's pes planus without stating the specific bases for 
such determination, his opinion was based upon a review of 
all the evidence of record.  The Board finds that this 
provides a basis to accord his opinion more probative value 
than those opinions where the examiner did not have an 
opportunity to either review the claims file or review the x-
ray reports.

In the August 1989, April 1990, and August 1990 statements 
from Dr. Phillips, he drew conclusions without substantiating 
his opinion with the clinical findings he made in the August 
1989 medical record or medical principles.  It must be noted 
that within the August 1989 examination report, Dr. Phillips 
noted that the veteran was in to be evaluated for footwear.  
He stated, "Apparently, the VA provides his footwear and he 
need medical documentation that his other problems are 
aggravated by his foot and require repair of his current 
shoes."  Thus, when Dr. Phillips made the simple conclusion 
that the veteran's back was "definitely aggravated" by the 
veteran's "lower extremity condition," it appears to be 
based upon what the veteran had indicated he needed from this 
examination.  This, along with the lack of substantiation, 
lessens the probative value of Dr. Phillips's August 1989 
medical opinion.

While Dr. Phillips stated in the August 1990 letter that it 
was his "orthopedic opinion" that the veteran's back 
problems were due to his feet, he did not indicate how the 
veteran's service-connected bilateral pes planus caused the 
veteran's back problems.  Additionally, in the September 2000 
letter, the VA examiner reported that the veteran had a 
halting gait and that x-rays showed severe arthritis.  The 
difference between this opinion and the November 2000 opinion 
is that the examiner in the November 2000 opinion noted that 
the degenerative disc disease in the lumbar spine was in an 
area that would not indicate that it was the result of the 
veteran's altered gait.  Thus, he pointed out the location of 
the degenerative disc disease, which he stated substantiated 
his determination that it was caused by lumbar scoliosis.  
The Board gives less probative value to medical opinions that 
are not based on review of objective x-rays, or fail to state 
upon what evidence the opinion is based.  In the September 
2000 letter, the examiner noted only that x-ray evidence 
showed arthritis.  In the November 2000 examination report, 
however, the examiner reported the specific location of the 
degenerative disc disease.

The Board is aware that in the March 1990 examination report, 
the examiner stated that the veteran's disturbed gait "may 
contribute to his back condition;" however, he clarified 
that statement by noting that the veteran walked in a 
symmetrical fashion rather than leaning to one side or the 
other.  Thus, the Board finds that his statement indicated 
that there was a possibility of a contribution but that based 
upon his observation of the veteran, there was no "disturbed 
gait."  A finding that it "may contribute" to the 
veteran's back condition is not an affirmative finding, which 
lessens the probative value of this opinion. 

Also, in the July 1999 letter, Dr. Petersen stated that the 
veteran's unequal leg lengths had caused an increase in 
degeneration of his back.  He assumed that the veteran's 
unequal leg length was the result of the veteran's service-
connected bilateral pes planus.  The medical evidence in the 
claims file is not in agreement as to whether the veteran has 
unequal leg lengths or that the leg length discrepancy, if 
there is one, is the result of the bilateral pes planus, as 
opposed to the thoracic and lumbar scoliosis.  When examined 
in November 2000 by the VA examiner and in February 2001 
based upon x-rays, there was no discrepancy found.  
Furthermore, in the November 2000 examination report, the 
examiner noted that the veteran's waist fold was higher on 
the right than on the left, which he stated was the result of 
the veteran's thoracic and lumbar scoliosis and not the 
service-connected pes planus.  Thus, although there is an 
assumption by some of the medical professionals that the 
veteran's leg length discrepancy is related to the bilateral 
pes planus, that may not be a correct assumption.  In the 
November 2000 examination report, the examiner stated that 
the veteran had "significant scoliosis," which was, in all 
probability, the cause of the veteran's degenerative disc 
disease of the lumbar spine.

Finally, in the September 2000 letter from Dr. Wayment, he 
stated that the veteran's off-center gait had caused his back 
problems.  Here, Dr. Wayment substantiated his opinion; 
however, the Board still finds that the November 2000 
examination report findings outweigh Dr. Wayment's findings.  
Again, the VA examiner based his opinion on x-ray evidence, 
to include references to where the degenerative disc disease 
of the lumbar spine was located.  He made very specific 
findings that the degenerative disc disease's location 
indicated that the cause of the veteran's back pain was 
consistent with the scoliosis and not the altered gait.  Dr. 
Wayment did not indicate that he had reviewed the veteran's 
claims file.  This is another basis to give more probative 
value to the November 2000 examination report findings.  

The Board notes that there are other medical records, wherein 
the examiner did not provide an opinion either for or against 
the veteran's claim.  In a March 2001 private medical record, 
the examiner did not address any possible relationship 
between the veteran's back complaints and the bilateral pes 
planus.  Thus, this record would not assist in determining 
whether a relationship exists between the veteran's low back 
disorder and his service-connected disability.

In conclusion, the Board finds that the most probative 
evidence of record is the November 2000 VA examination 
report.  There, the examiner had an opportunity to review the 
claims file, examine the veteran, and provide an opinion 
based upon his clinical findings, medical principles, and 
objective x-ray evidence.  He substantiated his determination 
that there was no relationship between the veteran's back 
problems and his service-connected bilateral pes planus.

Although the veteran has asserted that there is a causal 
relationship between his low back disorder and the service-
connected bilateral pes planus, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a low back 
disorder as being secondary to bilateral pes planus, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

2.  Bilateral knee disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral knee 
disorder, as being secondary to bilateral pes planus.  The 
reasons follow.

The evidence in favor of the veteran's claim are several 
medical opinions.  Specifically, in August 1989, April 1990, 
and August 1990, Dr. Phillips stated that there was a 
relationship between the veteran's bilateral knee 
disabilities and his bilateral pes planus.  Specifically, in 
August 1989, he stated that the veteran's back was 
"definitely aggravated by his lower extremity condition."  
He essentially reiterated that finding in his April and 
August 1990 letters.  The above-described opinions support 
the veteran's claim of secondary service connection.

The evidence against the veteran's claim are several medical 
opinions.  Specifically, in the March 1990 VA examination 
report, the examiner made a finding that the veteran's knee 
pain was not related to his service-connected feet.  In a 
November 2000 VA examination report, the examiner stated that 
he could not find any relationship between the veteran's knee 
conditions and his service-connected bilateral pes planus.  
Also, in a December 2001 VA examination report, the examiner 
stated that the veteran's bilateral knee problems were not 
secondary to the bilateral pes planus.  

Unlike the claim for a low back disorder, there are here less 
medical opinions substantiating the veteran's claim that a 
bilateral knee disorder is the result of the service-
connected pes planus.  In a July 1999 letter, Dr. Petersen 
stated that the veteran's unequal leg lengths had caused a 
loss of strength in his legs.  He did not specify as to what 
he meant by loss of strength or indicate the location of 
where the loss of strength had occurred.  In the September 
2000 letter from Dr. Wayment, he stated that he thought the 
veteran's pain in both legs was related to his left foot.  In 
the body of the report, Dr. Wayment noted that the veteran's 
pain in his legs was the result of disc impingement.  Thus, 
his assertion that the pain in the legs was the result of 
chronic problems with the veteran's left foot is a 
continuation of his opinion as to the veteran's low back and 
not a specific finding as to the knees.  In the September 
2000 opinion from a VA examiner, he addressed only the 
veteran's back and not the knees.  Thus, these medical 
reports are not probative of the issue of determining whether 
secondary service connection is warranted.

In reviewing the evidence that substantiates the veteran's 
claim, the Board notes that in the August 1989, April 1990, 
and August 1990 statements from Dr. Phillips, he drew 
conclusions without substantiating his opinion with the 
clinical findings he made in the August 1989 medical record 
or medical principles.  It must be noted that within the 
August 1989 examination report, Dr. Phillips noted that the 
veteran was in to be evaluated for footwear.  He stated, 
"Apparently, the VA provides his footwear and he need 
medical documentation that his other problems are aggravated 
by his foot and require repair of his current shoes."  Thus, 
when Dr. Phillips made the simple conclusion that the 
veteran's knees were "definitely aggravated" by the 
veteran's "lower extremity condition," it appears to be 
based upon what the veteran had indicated he needed from this 
examination.  This lessens the probative value of Dr. 
Phillips's August 1989 medical opinion.

While Dr. Phillips stated in the August 1990 letter that it 
was his "orthopedic opinion" that the veteran's bilateral 
knee discomfort was due to his feet, he did not indicate or 
provide supportive reasoning as to how the veteran's service-
connected bilateral pes planus caused the veteran's knee 
problems.

Dr. Phillips's opinions are the only opinions that 
substantiate the veteran's claim.  The Board finds that the 
opinions provided by three different VA examiners that the 
veteran's bilateral knee pain/disorder is not the result of 
the service-connected bilateral pes planus have more 
probative value than Dr. Phillips's opinion.  While the VA 
examiners did not substantiate their opinions with evidence 
in the claims file, in the November 2000 and December 2001 
examination reports, the examiner indicated that he had an 
opportunity to review the claims file.  Thus, these opinions 
were based upon evidence in the claims file, along with 
examination of the veteran.  Dr. Phillips did not indicate 
that he had reviewed the veteran's claims file.  This 
provides a basis to accord more probative value to the 
November 2000 and December 2001 examination reports.

Although the veteran has asserted that there is a causal 
relationship between his bilateral knee disorder and the 
service-connected bilateral pes planus, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a bilateral knee 
disorder as being secondary to bilateral pes planus, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

3.  Brain damage

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for brain damage as a 
result of exposure to methyl bromide in service.  The reasons 
follow.

The veteran has not brought forth competent evidence of a 
nexus between current brain damage and the exposure to methyl 
bromide in service.  First, the veteran has not brought forth 
any evidence of brain damage.  In 1982, he was seen for 
vertigo.  There was no diagnosis of brain damage.  In a July 
1999 VA examination report, the examiner stated that he was 
unable to diagnose any damage from the veteran's exposure to 
methyl bromide.  He added that he did not know how to 
establish such a connection, to include if there was any 
connection.  The veteran was tested in September 1999, and 
testing revealed no evidence of brain damage.  When the 
veteran submitted his claim for service connection, he 
claimed that there was a relationship between his brain 
damage and exposure to methyl bromide in service.  He 
attached several articles on methyl bromide, which indicate 
that a person could develop chronic health effects from 
repeated exposures to a chemical, to include methyl bromide.  
However, there is no evidence that the veteran has developed 
any health problems as a result of possible exposure to 
methyl bromide.  Thus, even if the Board concedes that the 
veteran had exposure to methyl bromide in service, there is 
no evidence connecting that exposure in service to a current 
disability.  

Thus, the Board finds that there is no competent evidence of 
brain damage, and therefore service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992). 

Although the veteran has asserted that he has brain damage as 
a result of being exposed to methyl bromide, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for brain damage, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to a 50 percent evaluation for bilateral pes 
planus is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Service connection for a back disorder, as being secondary to 
service-connected bilateral pes planus, is denied.

Service connection for a bilateral knee disorder, as being 
secondary to service-connected bilateral pes planus, is 
denied.

Service connection for brain damage is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

